Citation Nr: 1311717	
Decision Date: 04/09/13    Archive Date: 04/19/13	

DOCKET NO.  05-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a disability involving the right shoulder, right chest, and right upper back, to include nerve, ligament, tendon, and soft tissue damage, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for the residuals of a ruptured right biceps muscle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  He had service in Vietnam and his awards and medals include the Silver Star Medal, the Bronze Star Medal with "V" Device, and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the VARO in Detroit, Michigan, that, in pertinent part, confirmed and continued a 20 percent rating for disability of the Veteran's right shoulder, right chest, and right upper back region and a 10 percent rating for residuals of a ruptured right biceps muscle.  

For reasons set forth below, the appeal is once again remanded to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of increased ratings for disability involving the right shoulder, right chest and right upper back, and for residuals of a ruptured right biceps muscle.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the evidence of record reflects the Veteran has not been evaluated for the disabilities at issue by VA for rating purposes since November 2009, a time more than 3 1/2 years ago.  Also, the record reflects no medical evidence of record of any sort since that time.  Under the Veterans Claims Assistance Act of 2000, VA has a duty to conduct a thorough and contemporaneous medical examination of an individual.  Accordingly, the Board finds that a more current VA examination is necessary.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4) (2012).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 212 (1991).  

At the time of the November 2009 joints examination accorded the Veteran by VA, it was indicated that the Veteran was working on a full-time basis in the sales area.  It is unknown from the evidence of record whether he is still working at the present time.  A review of the contents of the Veteran's Virtual VA file contains no additional medical evidence since 2009.  It is not known whether the Veteran has received any treatment for the disabilities at issue since 2009.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following action:  

1.  The Veteran should be asked to provide information as to all health care providers, both VA and non-VA, he has seen since 2009 for his residuals of a ruptured biceps muscle and for disability of the right shoulder, right chest and right upper back areas.  VA should secure for the record all pertinent medical records that have not yet been associated with the claims file.  The VA Medical Centers in Ann Arbor, Michigan, and Detroit, Michigan, should be asked to provide any records pertaining to treatment and evaluation, if any, of the Veteran at those facilities since 2009.  

2.  Thereafter, the RO should arrange for the Veteran to be afforded an examination by a physician with appropriate expertise in order to ascertain the current nature and extent of impairment attributable to his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner, and the examiner should indicate in the examination report that the file was reviewed.  All questions on the examination worksheet should be answered, including whether the Veteran has any additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during flare-ups due to the extent of his pain, weakness, premature or exacerbated inability, and incoordination.  If so, the additional limitation should be indicated as precisely as possible.  The degree of functional impairment on work and attending to the activities of daily living should be addressed.

3.  Thereafter, the RO should readjudicate the question of the Veteran's entitlement to higher disability ratings.  If the benefits sought are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to him and his representative and they should be afforded the requisite opportunity for response.  Thereafter, if otherwise indicated, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran notes that the duty to assist the Veteran is not a one way street, or a blind alley, and the Veteran himself must be prepared to cooperate with VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Veteran is advised that failure to report for any scheduled examination without good cause will have an adverse impact on his claim.  38 C.F.R. § 3.655 (2012).  If the Veteran fails to report for his scheduled examination, the RO must obtain and associate with the claims file copies of the notices of date and time of the examination sent to the Veteran by the pertinent VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	J. CONNOLLY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



